                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 No. 5:18-CV-00241-D

NANCY MALLETT,                                 )
                                               )
                       Plaintiff,              )
                                               )
                       v.                      )       ORDER FOR PAYMENT OF
                                               )       ATTORNEY FEES UNDER THE
ANDREW SAUL, 1                                 )       EQUAL ACCESS TO msTICE ACT
Commissioner of Social Security,               )
                                               )
       Defendant.                              )
~~~~~~~~~~~~~~                                 )
       Upon stipulation and agreement of the parties, it is ORDERED that Defendant pay to

Plaintiff $4,000.00 in attorney's fees, in full satisfaction of any and all claims arising under the

Equal Access to Justice Act, 28 U.S.C. § 2412. If the award to Plaintiff is not subject to the

Treasury Offset Program, payment will be made by check payable to Plaintiffs counsel, Laura

Beth Waller, and mailed to her office, Martin Jones & Piemonte at 4601 Charlotte Park Drive,

Suite 390, P.O. Box 669468, in accordance with Plaintiffs assignment to her attorney of her

right to payment of attorney's fees under the Equal Access to Justice Act.

       SO ORDERED this        4-    day of October, 2019




                                               UNITED STATES DISTRICT JUDGE



1
 Andrew Saul is now the Commissioner of Social Security and is automatically substituted
as a party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the 'Social Security
Act, 42 USC 405(g)(action survives regardless of any change in the person occupying the
office of Commissioner of Social Security).
